        Case 1:19-cv-10256-GHW Document 184 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KALOMA CARDWELL,

                               Plaintiff,
        v.
                                                      19 Civ. 10256 (GHW)
 DAVIS POLK & WARDWELL LLP, Thomas
                                                      NOTICE OF MOTION FOR
 Reid, John Bick, William Chudd, Sophia
                                                      ADMISSION PRO HAC VICE
 Hudson, Harold Birnbaum, Daniel Brass,
 Brian Wolfe, and John Butler,

                               Defendants.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Greta B. Williams hereby moves this Court for an Order for

admission to practice pro hac vice to appear as counsel for Defendant Sophia Hudson in the above-

captioned action.

       I am in good standing of the Bars of the State of California and the District of Columbia

and there are no pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred, or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.


Dated: April 13, 2021                            Respectfully submitted,

                                                 /s/ Greta B. Williams
                                                 Greta B. Williams
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, N.W.
                                                 Washington, D.C. 20036
                                                 (202) 955-8500
                                                 gbwilliams@gibsondunn.com
